Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the outer radial surface.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the outer radial surface” will be interpreted as –an outer radial surface-.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 10, 12, 14, 15, 19, 22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer (US 4773386 A), hereinafter Archer.

Regarding claim 1, Archer discloses a firebox comprising: 
a shell (“a generally rectangularly cross-sectioned housing 12 defined by the front and rear walls 14 and 16, and a pair of opposite side walls 18 and 20” column 4, line 8. For the purposes of claim 14, the shell may alternatively be only the inner wall of 12); 
a plurality of firebricks defining an inner peripheral surface (“The housing 12 defines therein a combustion chamber 24 (FIG. 3), the interior of which is lined with suitable fire brick elements 26 along the back and side wall portions of the housing” column 4, line 14); and 
an insulation layer (“These housing walls are of conventional hollow metal construction, the interiors of which have disposed therein a suitable insulating material 22” column 4, line 11).

    PNG
    media_image1.png
    577
    529
    media_image1.png
    Greyscale

Regarding claim 6, Archer discloses the firebox of claim 1, wherein the shell has a single piece design (Figure 1).

    PNG
    media_image2.png
    408
    395
    media_image2.png
    Greyscale

Regarding claim 7, Archer discloses the firebox of claim 6, wherein the shell is made from sheet metal (“housing walls are of conventional hollow metal construction” column 4, line 11).

Regarding claim 10, Archer discloses the firebox of claim 1, further comprising an air inlet extending from an external environment of the firebox to an internal cavity of the firebox (“To provide an induced flow of ambient combustion air into the combustion chamber 24 as subsequently described, an elongated, generally rectangularly cross-sectioned air supply manifold 52 is provided (FIG. 3) which is suitably secured to the rear housing wall 16 adjacent its lower end. Formed through the bottom wall of the supply manifold 52 are a pair of longitudinally spaced inlet openings 54” column 4, line 55).

Regarding claim 12, Archer discloses the firebox of claim 1, further comprising a port opening extending between an exterior of the firebox and an internal cavity of the firebox (“To provide an induced 

Regarding claim 14, Archer discloses the firebox of claim 1, wherein the insulation layer is interposed between an outer radial surface of the shell and an inner peripheral surface of a shield (The outer wall of 12 is a shield to the insulation layer. The insulation is between the shell [inner wall] and this shield).

Regarding claim 15, Archer discloses the firebox of claim 1, wherein the shell comprises an inner wall and an outer wall and the insulation layer is spaced between the inner wall and outer wall of the shell (Figure 3).

Regarding claim 19, Archer discloses a firebox comprising: 
a shell having an inner wall and an outer wall (“a generally rectangularly cross-sectioned housing 12 defined by the front and rear walls 14 and 16, and a pair of opposite side walls 18 and 20” column 4, line 8); 
a firebrick layer comprising a plurality of refractory bricks defining an internal cavity (“The housing 12 defines therein a combustion chamber 24 (FIG. 3), the interior of which is lined with suitable fire brick elements 26 along the back and side wall portions of the housing” column 4, line 14); 
an insulation layer between the inner wall and outer wall of the shell (“These housing walls are of conventional hollow metal construction, the interiors of which have disposed therein a suitable insulating material 22” column 4, line 11); 
an air inlet through the firebox to allow for the passage of air from the exterior of the body into the internal cavity of the firebox (“To provide an induced flow of ambient combustion air into the combustion chamber 24 as subsequently described, an elongated, generally rectangularly cross-sectioned air supply manifold 52 is provided (FIG. 3) which is suitably secured to the rear housing wall 16 adjacent its lower 

Regarding claim 22, Archer discloses the firebox of claim 19, wherein the inner wall and outer wall of the shell are comprised of sheet metal (“housing walls are of conventional hollow metal construction” column 4, line 11).

Regarding claim 26, Archer discloses the firebox of claim 19, wherein the plurality of refractory bricks are firebricks (“fire brick elements 26” column 4, line 16).

Claims 1, 4, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggleston (US 2419344 A), hereinafter Eggleston.

Regarding claim 1, Eggleston discloses a firebox comprising: 
a shell (“The outer confines of the fire-box 12 are delineated by opposite side panels 30 and 31 and a floor panel 32” column 2, line 34); 
a plurality of firebricks defining an inner peripheral surface (“floor fire bricks 54” column 2, line 54 and “side bricks 43” column 3, line 17); and 
an insulation layer (“an appreciable space occurs between the fire bricks and the side and floor panels 30, 31 and 32 so that a free circulation of air may flow through the space 46 around the outside of the fire bricks to maintain the fire-box relatively cool” column 3, line 61).

    PNG
    media_image3.png
    603
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    487
    685
    media_image4.png
    Greyscale


Regarding claim 4, Eggleston discloses the firebox of claim 1, wherein the insulation layer is an air pocket formed between the shell and the firebrick layer (“an appreciable space occurs between the fire bricks and the side and floor panels 30, 31 and 32 so that a free circulation of air may flow through the space 46 around the outside of the fire bricks to maintain the fire-box relatively cool” column 3, line 61).

Regarding claim 10, Eggleston discloses the firebox of claim 1, further comprising an air inlet extending from an external environment of the firebox to an internal cavity of the firebox (“a plurality of perforations 42, which are formed through the flanges 40’, to occur above the level of the floor for the purpose of draft” column 3, line 12).

Regarding claim 12, Eggleston discloses the firebox of claim 1, further comprising a port opening extending between an exterior of the firebox and an internal cavity of the firebox (“a plurality of 

Regarding claim 13, Eggleston teaches the firebox of claim 1, wherein the shell defines an outer peripheral surface of the firebox and the insulation layer is interposed between the shell and the firebrick layer (Figure 2).

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewicki (US 3665870 A), hereinafter Lewicki.

Regarding claim 1, Eggleston discloses a firebox comprising: 
a shell (“sheath S' which surrounds the furnace module” column 3, line 38); 
a plurality of firebricks defining an inner peripheral surface (“eight fire bricks 61 and 68” column 3, line 29); and 
an insulation layer (“These rigid fire bricks are additionally surrounded with a mass of heat insulation to increase the heating efficiency of the furnace” column 3, line 32).

    PNG
    media_image5.png
    409
    450
    media_image5.png
    Greyscale

Regarding claim 8, Lewicki discloses the firebox of claim 1, wherein the shell has an exterior surface having a first coupling notch adjacent a first end of the shell and a second coupling notch adjacent a second end of the shell (“the sheath S' which surrounds the furnace module and which is provided at the free ends thereof with coupling brackets 23 and 24 having upstanding walls or flanges 21 and 22, through which extend the yielding fastening bolts” column 3, line 38).

Regarding claim 9, Lewicki discloses the firebox of claim 8, wherein a coupling member is removably coupled to the first and second coupling notch to pull together the first end and second end of the shell, such that the plurality of firebricks abut against one another to form a firebrick layer (“the sheath S' which surrounds the furnace module and which is provided at the free ends thereof with coupling brackets 23 and 24 having upstanding walls or flanges 21 and 22, through which extend the yielding fastening bolts” column 3, line 38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 20180180286 A1), hereinafter Brennan, in view of Lewicki.

Regarding claim 1, Brennan discloses a firebox comprising: 
a plurality of firebricks defining an inner peripheral surface (“The firebox 10 and its components, unless otherwise noted, are formed of refractory materials. The firebox 10 comprises… at least two or 

    PNG
    media_image6.png
    672
    535
    media_image6.png
    Greyscale

Brennan does not disclose:
a shell; or
an insulation layer.


a shell (“sheath S' which surrounds the furnace module” column 3, line 38); and
an insulation layer (“These rigid fire bricks are additionally surrounded with a mass of heat insulation to increase the heating efficiency of the furnace” column 3, line 32).

In view of Lewicki’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a shell; and
an insulation layer as is taught in Lewicki, in the firebox disclosed by Brennan.
One would have been motivated to include:
a shell; and
an insulation layer because Lewicki states “retaining these brick elements in their juxtaposed position by spring means of predetermined force to provide a tightly sealed furnace chamber” (column 1, line 32) and “a mass of heat insulation to increase the heating efficiency of the furnace” (column 3, line 32). Therefore, including the features of Lewicki will better retain the firebrick and improve heating efficiency in Brennan.

Regarding claim 16, Brennan, as modified by Lewicki, discloses the firebox of claim 1, wherein the shell has a sidewall with a tapered region (The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the present case, Lewicki is relied upon to provide a shell to the firebrick structure of Brennan. While the shell of Lewicki does not appear to be tapered, the base structure of Brennan is. This would suggest to one of ordinary skill to modify the shell to conform to the firebrick structure of Brennan (i.e. taper the shell)).

Regarding claim 17, Brennan, as modified by Lewicki, discloses the firebox of claim 1, wherein at least one of the plurality of firebricks has a spacer projecting from an outer radial surface of the firebrick (“side wall members 40, 41, 42, 43, 44 may further comprise one or more spacers, such as bumps 35” paragraph [0044]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, in view of Lewicki, and further in view of Kohli (US 20170370593 A1), hereinafter Kohli.

Regarding claim 2, Brennan, as modified by Lewicki, discloses the firebox of claim 1. 
 
Brennan, as modified by Lewicki, does not disclose a basket for holding a fire grate removably insertable within an internal cavity of the basket.

However, Kohli teaches a basket for holding a fire grate removably insertable within an internal cavity of the basket (“The bottom end of the basket's body 16 is configured to support a bottom plate 20, as shown in FIG. 2, that is preferably a grate with openings to allow airflow therethrough, as well as allow ash to pass downwardly therethrough” paragraph [0013]. Figure 1 shows the basket without the grate 20).

    PNG
    media_image7.png
    534
    480
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    555
    449
    media_image8.png
    Greyscale

In view of Kohli’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a basket for holding a fire grate removably insertable within an internal cavity of the basket as is taught in Kohli, in the firebox disclosed by Brennan.
One would have been motivated to include a basket for holding a fire grate removably insertable within an internal cavity of the basket because Kohli states “In the configuration shown in FIG. 2, firebox basket 10 may be used to hold charcoal as it burns in firebox 22 of grill 12. As such, a user may remove firebox basket 10 from an operating grill with handles 14, and place firebox basket 10 in an alternate grill that he desires to use. For example, a second grill of a different size may still be designed to receive firebox basket system 11 therein. As well, firebox basket 10 may be removed from an operating grill .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, in view of Lewicki, and further in view of Walters (US 20110283990 A1), hereinafter Walters.

Regarding claim 3, Brennan, as modified by Lewicki, discloses the firebox of claim 2.

Brennan, as modified by Lewicki, does not disclose an ash pan removably insertable within the interior cavity of the firebox.

However, Walters teaches an ash pan removably insertable within the interior cavity of the firebox (“The passage includes a port 144 (see also FIG. 5) defined in the ash drawer and aligned openings 146, 148 (see also FIG. 6) defined in the base 112 and the fire bowl 128. As such, the passage extends from outside the base 112 of the charcoal grill 100, through the port 144 of the ash drawer 132 (when the ash drawer 132 is positioned in the opening 134 of the base 112), and through the openings 146, 148 of the base 112 and fire bowl 128” paragraph [0044]).

    PNG
    media_image9.png
    755
    558
    media_image9.png
    Greyscale

In view of Walters’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an ash pan removably insertable within the interior cavity of the firebox as is taught in Walters, in the firebox disclosed by Brennan.
.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Simms (US 20100258106 A1), hereinafter Simms.

Regarding claim 5, Archer discloses the firebox of claim 1. 

Archer does not explicitly disclose wherein the insulation layer is composed of a fibrous insulation material.

However, Simms teaches wherein the insulation layer is composed of a fibrous insulation material (“The insulating layer can comprise fibrous insulation, foam insulation, metal honeycomb, or even some selected (limited) use of ceramic insulation” paragraph [0006]). 

    PNG
    media_image10.png
    678
    553
    media_image10.png
    Greyscale

Archer does not explicitly disclose fibrous insulation material. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Simms teaches the suitability of fibrous insulation material in reducing heat transfer through a shell. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the insulation layer of Archer from a fibrous material.

Regarding claim 21, Archer discloses the firebox of claim 19. 

Archer does not explicitly disclose wherein the insulation layer is composed of a fibrous insulation material.

However, Simms teaches wherein the insulation layer is composed of a fibrous insulation material (“The insulating layer can comprise fibrous insulation, foam insulation, metal honeycomb, or even some selected (limited) use of ceramic insulation” paragraph [0006]). 
 
Archer does not explicitly disclose fibrous insulation material. However, the court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this regard, it is noted that Simms teaches the suitability of fibrous insulation material in reducing heat transfer through a shell. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to construct the insulation layer of Archer from a fibrous material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lewicki, in view of Plummer (US 3925856 A), hereinafter Plummer.

Regarding claim 11, Lewicki discloses the firebox of claim 8, wherein the coupling member pulls together the first and second end of the shell (Figure 5). 

Lewicki does not disclose wherein the coupling member pulls together the first and second end of the shell.

However, Plummer teaches wherein the coupling member pulls together the first and second end of the shell (“the impervious outer layer is designed to be held in overlapping sealing contact” column 1, line 46).

    PNG
    media_image11.png
    570
    854
    media_image11.png
    Greyscale

In view of Plummer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the coupling member pulls together the first and second end of the shell as is taught in Plummer, in the firebox disclosed by Lewicki.
One would have been motivated to include wherein the coupling member pulls together the first and second end of the shell because overlapping ensures a complete “impervious” layer which will protect the inner layers.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan, in view of Lewicki, and further in view of Grindstaff (US 6564960 B1), hereinafter Grindstaff.

Regarding claim 18, Brennan, as modified by Lewicki, discloses the firebox, of claim 1, 

Brennan, as modified by Lewicki, does not disclose wherein at least of the plurality of firebricks has a hollowed out portion located on the outer radial surface of the firebrick.

However, Grindstaff teaches wherein at least of the plurality of firebricks has a hollowed out portion located on the outer radial surface of the slat (“Referring to FIG. 2, the outer side of slat 10 is shown as preferably having a recessed central portion 20, which saves on material and minimizes the weight of the slat” column 2, line 9).

    PNG
    media_image12.png
    531
    196
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    166
    368
    media_image13.png
    Greyscale

In view of Grindstaff’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein at least of the plurality of firebricks has a hollowed out portion located on the outer radial surface of the slat as is taught in Grindstaff, in the firebox disclosed by Brennan.
.

Claims 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan, in view of Lewicki, and further in view of Archer.

Regarding claims 19 and 23-25, Brennan discloses a firebox comprising: 
a firebrick layer comprising a plurality of refractory bricks defining an internal cavity (“The firebox 10 and its components, unless otherwise noted, are formed of refractory materials. The firebox 10 comprises… at least two or more side wall members 40, 41, 42, 43, 44, defining and substantially enclosing an upper chamber 12 or bowl of the firebox 10” paragraph [0034]); and
an air inlet through the firebox to allow for the passage of air from the exterior of the body into the internal cavity of the firebox (“Side wall members 40, 41, 42, 43, 44 may optionally define one or more holes 64 or small openings between the inner surface 49 to the outer surface 48 which allow improved air flow about the firebox 10” paragraph [0037]).

Brennan does not disclose:
a shell having an inner wall and an outer wall; 
an insulation layer between the inner wall and outer wall of the shell;
wherein the shell has an exterior surface having a first coupling notch adjacent a first end of the shell and a second coupling notch adjacent a second end of the shell; 
wherein a coupling member is removabley coupled to the first and second coupling notch to pull together the first end and second end of the shell; or 
wherein a fractured refractory brick can be replaced by uncoupling the coupling member from the first and second notch, removing the fractured refractory brick from a body of the firebox, inserting an unfractured refractory brick into a body of the firebox to replace the fractured refractory brick, re-coupling the first and second notch with the coupling means.

However, Lewicki teaches:
a shell (“sheath S' which surrounds the furnace module” column 3, line 38);
an insulation layer (“These rigid fire bricks are additionally surrounded with a mass of heat insulation to increase the heating efficiency of the furnace” column 3, line 32);
wherein the shell has an exterior surface having a first coupling notch adjacent a first end of the shell and a second coupling notch adjacent a second end of the shell (“the sheath S' which surrounds the furnace module and which is provided at the free ends thereof with coupling brackets 23 and 24 having upstanding walls or flanges 21 and 22, through which extend the yielding fastening bolts” column 3, line 38); 
wherein a coupling member is removabley coupled to the first and second coupling notch to pull together the first end and second end of the shell (“the sheath S' which surrounds the furnace module and which is provided at the free ends thereof with coupling brackets 23 and 24 having upstanding walls or flanges 21 and 22, through which extend the yielding fastening bolts” column 3, line 38); and
wherein a fractured refractory brick can be replaced by uncoupling the coupling member from the first and second notch, removing the fractured refractory brick from a body of the firebox, inserting an unfractured refractory brick into a body of the firebox to replace the fractured refractory brick, re-coupling the first and second notch with the coupling means (This replacement procedure can be conducted with the structure of Lewicki).

In view of Lewicki’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
a shell; 
an insulation layer; 
wherein the shell has an exterior surface having a first coupling notch adjacent a first end of the shell and a second coupling notch adjacent a second end of the shell; 
wherein a coupling member is removabley coupled to the first and second coupling notch to pull together the first end and second end of the shell; and

One would have been motivated to include:
a shell; 
an insulation layer; 
wherein the shell has an exterior surface having a first coupling notch adjacent a first end of the shell and a second coupling notch adjacent a second end of the shell; 
wherein a coupling member is removabley coupled to the first and second coupling notch to pull together the first end and second end of the shell; and
wherein a fractured refractory brick can be replaced by uncoupling the coupling member from the first and second notch, removing the fractured refractory brick from a body of the firebox, inserting an unfractured refractory brick into a body of the firebox to replace the fractured refractory brick, re-coupling the first and second notch with the coupling means because Lewicki states “retaining these brick elements in their juxtaposed position by spring means of predetermined force to provide a tightly sealed furnace chamber” (column 1, line 32) and “a mass of heat insulation to increase the heating efficiency of the furnace” (column 3, line 32). Therefore, including the features of Lewicki will better retain the firebrick and improve heating efficiency in Brennan.

Brennan, as modified by Lewicki, does not disclose:
wherein the shell has an inner wall and an outer wall; or
wherein the insulation layer is between the inner wall and outer wall of the shell.

However, Archer teaches:

wherein the insulation layer is between the inner wall and outer wall of the shell (“These housing walls are of conventional hollow metal construction, the interiors of which have disposed therein a suitable insulating material 22” column 4, line 11).

In view of Archer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the shell has an inner wall and an outer wall; and
wherein the insulation layer is between the inner wall and outer wall of the shell as is taught in Archer, in the firebox disclosed by Brennan.
One would have been motivated to include:
wherein the shell has an inner wall and an outer wall; and
wherein the insulation layer is between the inner wall and outer wall of the shell because providing the insulation in an interior space protects it from damage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Schlosser (US 20180310762 A1), hereinafter Schlosser.

Regarding claim 20, Archer discloses the firebox of claim 19. 

Archer does not disclose wherein the insulation layer is a pocket of air between the inner wall and outer wall of the shell.

However, Schlosser teaches wherein the insulation layer is a pocket of air between the inner wall and outer wall of the shell (“a substantially hollow, air filled plenum 42 is created between the inner 41 and outer 40 walls of lid 22, which provides the desired insulation” paragraph [0083]).

    PNG
    media_image14.png
    564
    554
    media_image14.png
    Greyscale

In view of Schlosser’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the insulation layer is a pocket of air between the inner wall and outer wall of the shell as is taught in Schlosser, in the firebox disclosed by Archer.
One would have been motivated to include wherein the insulation layer is a pocket of air between the inner wall and outer wall of the shell because Schlosser states the air provides the desired insulation, and using air will reduce the number of physical components necessary for construction and the weight of the final product.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Archer, in view of Fagg (US 20170238760 A1), hereinafter Fagg.

Regarding claim 27, Archer discloses the firebox body of claim 19. 

Archer does not explicitly disclose wherein the plurality of refractory bricks are ceramic bricks.

However, Fagg teaches wherein the plurality of refractory bricks are ceramic bricks (“The brick(s) 224 may be fire bricks or any brick made of ceramic, clay, or any other refractory material. Refractory ceramic is a preferred material for many heating chambers due to its ability to withstand high temperatures and its low thermal conductivity, which allows for superior energy efficiency” paragraph [0076]).

    PNG
    media_image15.png
    334
    530
    media_image15.png
    Greyscale

In view of Fagg’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plurality of refractory bricks are ceramic bricks as is taught in Fagg, in the firebox disclosed by Archer.
One would have been motivated to include wherein the plurality of refractory bricks are ceramic bricks because Fagg states ceramic allows for superior energy efficiency. Therefore, including ceramic will improve the energy efficiency of Archer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
French (US 6050256 A) 

    PNG
    media_image16.png
    379
    468
    media_image16.png
    Greyscale

Hottenroth (US 5024208 A) 

    PNG
    media_image17.png
    481
    543
    media_image17.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762